 
MINERAL BUY AND SELL AGREEMENT


This Mineral Buy and Sell Agreement (hereinafter referred to as the “Mineral
Agreement”) made and entered into as of this 4th day of February, 2010, by and
between Russell B. Pace, Jr. (hereinafter referred to as the “Seller”), and
Future Gas Holdings, Ltd (hereinafter referred to as the “Buyer”)


WITNESSETH:


WHEREAS, by Quit Claim Deed dated March 1, 1965 and recorded in Book 156, Page
186 at the Judith Basin County Clerk and Recorder office, a copy of which is
attached to this Mineral Agreement as Exhibit 1 and by this reference made a
part hereof, Giffen Coal Mines Company, a Montana corporation, did convey,
remise and forever quit claim unto Seller mineral rights located under real
property in Judith Basin County, Montana as described in the aforesaid Quit
Claim Deed, and


WHEREAS, Seller desires to sell to Buyer and Buyer desires to purchase from
Seller, on the terms and conditions set forth below, all of the oil, gas, iron
ore and all other minerals of whatever nature, except coal, as described in the
aforesaid Quit Claim Deed (hereinafter referred to as the “mineral property”)


NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and conditions hereinafter set forth, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:


1.  
PROPERTY

a.  
Seller agrees to convey to Buyer by quit claim deed all of its right, title and
interest in and to the mineral property it acquired from Giffen Coal Mines
Company as described above, together with all easements, rights-of-way,
tenements, hereditaments, appurtenances and surface use rights owned by Seller
and used or connected with the beneficial use or enjoyment of the mineral
property.

b.  
Seller shall convey the mineral property free and clear of all mortgages, liens,
claims, charges, encumbrances, leases, security interests and pledges, of any
kind or nature, except for the royalty interest retained by Seller as provided
in paragraph 3.a. below.

c.  
Attached hereto as Exhibit 2 and by this reference made a part of this Agreement
is a Map entitled "Mineral Rights Owned by Russell B. Pace, Jr. and JBM Energy
Company, LLC, Judith Basin County, Montana" showing the location of all the coal
and other minerals owned by Pace and JBM in Judith Basin County, Montana.



2.  
PURCHASE PRICE

 
Seller agrees to sell to Buyer, and Buyer agrees to purchase from Seller, the
Mineral Property as described above and all rights referred to in paragraph 1.a.
above, for a total purchase price of One Million Nine Hundred Fifty Thousand
U.S. Dollars ($1,950,000), payable to Seller, in cash, in the following manner.

a.  
The purchase price of $1,950,000 shall be paid by Buyer executing and delivering
to Seller on the dosing date Buyer's negotiable Promissory Note in the above
principal amount payable to Seller on the following terms and schedules:

i. $200,000 180 days following closing
ii. $200,000 360 days following closing
iii.  
$100,000 90 days following completion of Reserve Study and Mining Plan

iv.  
$200,000 180 days following completion of Reserve Study and Mining Plan

v.  
The Note shall bear interest at the rate of five percent (5%) per annum, but no
interest shall be due and payable by Buyer during the first two (2) years
following the Closing Date hereunder.

vi.  
Interest only payments shall be made quarterly during the third and fourth years
following the Closing Date hereunder.

vii.  
Commencing the fifth year following the Closing Date, the principal of One
Million Two Hundred Fifty Thousand U.S. Dollars ($1,250,000) shall be paid in
eight (8) equal quarterly installments, plus accrued interest on unpaid
principal balance to date of each principal payment.

viii.  
Buyer shall have the right to prepay all or any part of the principal balance at
any time without penalty.

ix.  
The entire principal balance and all accrued interest shall be accelerated and
became immediately due and payable if the Buyer sells or transfers the coal
property or the mineral property.

x.  
All of the above payments will be secured by a mortgage on the coal property and
the other mineral property being conveyed by Seller and Russell B. Pace, Jr. to
Buyer at Closing.  The form and substance of the Promissory Note and Mortgage
shall be acceptable to Seller.

b.  
All payments made by Buyer hereunder shall be made by bank cashier’s checks or
by bank wire to an account designated by Seller, as directed by Seller.



3.  
ADDITIONAL PAYMENTS

a.  
Seller will be paid a royalty equal to twenty percent (20%) of all royalties or
other payments received by Buyer as a result of any lease of the mineral
property being conveyed to Buyer hereunder, or any portion thereof, and twenty
percent (20%) of all net cash proceeds and/or other considerations received by
Buyer from the sale or other disposition of the mineral property being conveyed
to Buyer hereunder, or any portion thereof.

b.  
At closing, Buyer will execute and deliver to Seller a document in form and
substance acceptable to Seller establishing Seller’s right to the royalty
described above, which document will be recorded in the office of the Judith
Basin County Clerk and Recorder.  Upon any subsequent leasing, sale or other
disposition of all or any part of the Mineral Property, Buyer will take all
appropriate steps to notify the acquirer of any of the mineral rights of
Seller’s royalty interest therein and to protect Seller’s royalty interest.

b.  
Seller shall have the right to require Buyer at Buyer’s expense to give an
accounting of all information needed to support Seller’s right to the royalty
payments due hereunder.

c.  
If the minerals are sold by the Buyer, other than after being mined by Buyer,
Seller will receive ten percent (10%) of the net proceeds or other
considerations received by Buyer after deducting the Buyer's total investment in
the minerals and a 15% annualized return on Buyer's investment.

d.  
If the minerals are not sold but are transferred as an equity contribution in
any development project, Seller will receive an equity interest equal to ten
percent (10%) of the equity interest which Buyer receives in such projects as a
result of the contribution of the minerals or any portion thereof, or ten
percent (10%) of any other interests or considerations which Buyer receives as a
result of such transfer of the minerals.



4.  
DOCUMENTATION PROVIDED BY SELLER

 
Seller has provided Buyer with certain documents, maps, reports and information
concerning Seller’s coal and other mineral rights and its envisioned coal
gasification facility in Montana, as well as other matters such as transmission
possibilities, and CO2 use for enhanced oil recovery and sequestration.  Buyer
agrees that it will conduct its own independent investigation of the mineral
property and enters into this Mineral Agreement in full reliance thereon, and
that there are no other agreements, verbal or otherwise modifying the terms of
this Mineral Agreement, and that it has not relied upon any oral representations
made by Seller.  Seller does not warrant the accuracy of any of the information
or data contained in any of the documents or materials delivered, or to be
delivered, by Seller to Buyer.



5.  
TRANSFER OF TITLE

a.  
Seller had Stephan R. Granzow of Meadowlark Search search title on the mineral
property.  Seller has delivered to Buyer title reports, abstracts and memoranda
of title, prepared by Stephen R. Granzow, showing the chain of title to Seller’s
coal and other minerals.  Seller has also delivered to Buyer a letter dated
November 21, 2008 from Stephen R. Granzow, wherein Granzow states his opinion
that under the Quit Claim Deed dated March 1, 1965, from Giffen Coal Mines
Company to Russell B. Pace, Jr., recorded on October 15, 1969 in Book 156, page
186 in the Judith Basin Clerk and Recorder’s Office, Russell B. Pace, Jr.
acquired 100% of all the coal and other mineral interests conveyed to him under
said Quit Claim Deed, with the exception of 480 acres which may be owned by the
Federal Government and 160.9 acres which may be owned by the State of Montana.

b.  
At the closing on the date hereinafter provided,

i.  
Seller will execute a Quit Claim Deed to Buyer of the mineral property being
sold hereunder, conveying the property free and clear of all mortgages, liens,
claims, charges, encumbrances, leases, security interests and pledges, of any
kind or nature except for the royalty interest retained by Seller as provided in
paragraph 3.a. above.  The Quit Claim Deed shall be in the same form and
substance as the Quit Claim Deed which Seller received from its Seller, except
that it will also include a provision reserving the royalties provided in
paragraph 3.a. above.

ii.  
Buyer will execute a mortgage on the coal property and the other mineral
property being conveyed by Seller and Russell B. Pace, Jr. to Buyer at closing,
securing the payments due from Buyer to Seller and Pace under the Coal
Agreement, Mineral Agreement, and the Consulting Agreement, and the delivery of
the Stock under the Stock Agreement referred to in subparagraph 9.c. below, and
all of the obligations of Buyer under all of the aforesaid Agreements.

c.  
Both the Quit Claim Deed executed by Seller and the mortgage executed by Buyer,
as referred to in subparagraph 5.b.i. and ii. above, shall be placed in escrow
under an Escrow Agreement containing terms and conditions acceptable to both
Seller and Buyer.  When Buyer completes the drilling and produces the studies
and mining plan as provided in paragraph 2 of the Coal Buy and Sell Agreement,
and makes timely all payments provided for in subparagraph 3.a., 3.b. and 3.c.i.
through 3.c.iii. of the Coal Buy and Sell Agreement, and all payments due under
the Mineral Agreement and the Consulting Agreement, and delivers the stock under
the Stock Agreement as provided, the Quit Claim Deed will be delivered to Buyer
and recorded, and the mortgage will be delivered to Seller and recorded.  If
there is any breach or default by Buyer as provided in paragraph 9 below, the
Quit Claim Deed will not be delivered to Buyer but will be delivered back to
Seller and not recorded, and the mortgage will be delivered back to Buyer and
not recorded.

d.  
Buyer shall have until 5 PM, PDT, March 31, 2010 to complete Buyer’s due
diligence and to review all title documents and reports, and to advise Seller by
email whether it accepts title, and commits to proceed to closing on the closing
date hereafter provided.  If Buyer fails to give the email notice at the time
provided above or fails to accept title, Seller may terminate this Agreement, in
which event this Agreement shall be null, void and of no further force and
effect.  Buyer is not obligated to proceed to closing unless it accepts title,
and is satisfied with Buyer’s due diligence.



6.  
CLOSING DATE

The Closing Date shall be on or before April 9, 2010, or at such other date as
the parties may mutually agree.  The closing shall be at Great Falls, Montana,
or at such other place as the parties may mutually agree.  Seller shall pay the
cost of preparing the deed, and the royalty document and the costs of recording
the royalty document.  Buyer shall pay the cost of recording the deed and all
other closing costs.


7.  
REPRESENTATION AND WARRANTIES OF SELLER

a.  
Seller is an individual who has the power to own his properties and to carry on
his business as it is now being conducted.

b.  
There are no liabilities and there is no indebtedness of Seller which, in any
way, would impair the right of Seller to enter into this Mineral Agreement or to
perform under it.

c.  
There are no pending or threatened claims, made on behalf of anyone against
Seller, or the mineral property, nor are there pending or threatened actions,
suits, proceedings or investigations against or affecting seller, or the mineral
property, at law or in equity, before any federal, state or local court, board
or other governmental or administrative agency.

d.  
Seller is not in violation of any law, regulation or rule, or of any writ,
judgment, injunction, order or decree of any court or government authority.

e.  
Seller has the requisite authority to execute, deliver and  perform this Mineral
Agreement and all other agreements or instruments to be executed by Seller
pursuant to this Mineral Agreement.  This Mineral Agreement constitutes, and
such other agreements and instruments will constitute, the legal, valid and
binding obligation of Seller which are or will be enforceable against Seller in
accordance with their respective terms.

f.  
The execution, delivery and performance of the Mineral Agreement will not result
in the violation of any statute, regulations, judgment, writ, injunction or
decree of any court or other agency.

g.  
The representations and warranties contained in the Paragraph 7 shall be true,
on and as of the closing date, with the same force and effect as though made on
and as of the closing date, and shall survive and remain in effect following the
closing date.





8.  
REPRESENTATIONS AND WARRANTIES OF BUYER

a.  
Buyer hereby incorporates into this Mineral Buy and Sell Agreement, and by this
reference makes as a part hereof, all of the Representations and Warranties of
Buyer as set forth in paragraph 9 of the Coal Buy and Sell Agreement between
Buyer and JBM Energy Company, LLC executed of even date herewith.



9.  
BREACH; REMEDIES

a.  
Buyer’s Breach:  In the event that Buyer fails to timely pay to Seller any
installment payment of the Purchase Price as set forth in paragraph 2 above, or
fails to perform any agreement, covenant, representation or warranty under this
Mineral Agreement, which failure (other than the failure to make timely payments
where no notice is required) is not cured within thirty (30) days after written
notice thereof by Seller to Buyer, Seller may at Seller’s option (i) deem this
Mineral Agreement terminated, null, void and of no further force and effect at
which time Buyer shall have no further rights or liabilities under this Mineral
Agreement and all payments made by Buyer shall be deem forfeited and
non-refundable, or (ii) initiate action for any other remedy at law or in equity
permitted under Montana law including, without limitations, an action for
specific performance.  In the event the Buyer defaults under or breaches this
Mineral Agreement, it will deliver to Seller all of the drill hole records,
maps, reports, core hole tests, feasibility studies, reserve studies and
evaluations, mining plans, permits, applications, and all other information and
data gathered or developed by Buyer or on its behalf with respect to the coal
and other minerals.  Any permits, licenses or other authorizations obtained will
be assigned or transferred from Buyer to Seller if permitted by law.

b.  
Seller Breach: In the event the Seller fails to perform any agreement, covenant,
representation or warranty under this Mineral Agreement, and Buyer is at that
time ready, willing and able to perform all obligations by Buyer to be
performed, Buyer may at Buyer’s option: (i) deem this Mineral Agreement
terminated, null, void and of no further force or effect, at which time Seller
shall have no further rights or liabilities under this Mineral Agreement, or
(ii) initiate action for any other remedy at law or in equity permitted under
Montana law including, without limitation, an action for specific performance.

c.  
Sale Contingency: JBM Energy Company, LLC (JBM) and Buyer have entered into a
Coal Buy and Sell Agreement of even date herewith whereby Buyer is purchasing
all the coal owned by JBM and acquired under Quit Claim Deed from Russell B.
Pace, Jr. dated July 8, 2005 (“Coal Property”), and Pace and Buyer have entered
into a Consulting Agreement and a Stock Agreement, both of even date
herewith.  If Buyer does not close the purchase of the Coal Property on the
Closing Date set forth in paragraph 6 above, or fails to timely make the
payments due under this Mineral Agreement, the Coal Agreement and the Consulting
Agreement, and fails to make timely delivery of the stock under the Stock
Agreement, or fails to perform any agreement, representation or warranty under
these Agreements, the Seller hereunder has the option to (i) terminate this
Mineral Agreement in which event it will be null, void and no further force or
effect, and all payments made by Buyer and stock delivered by Buyer shall be
deemed forfeited and non-refundable, or (ii) initiate action for any other
remedy at law or in equity permitted under Montana law including, without
limitation, an action for specific performance.





10.  
INTEGRATIONS; SURVIVAL OF WARRANTIES; AMENDMENT

Unless otherwise agreed in writing, this Mineral Agreement represents the entire
understanding of the parties with respect to the subject matter referenced, and
supersedes all prior understandings and agreements heretofore made by and
between the parties; provided that the parties’ respective warranties and
representations shall survive execution of this Mineral Agreement.  Neither this
Mineral Agreement nor any provision hereof may be amended, waived, modified or
discharged except by an agreement in writing signed by all parties


11.  
ATTORNEY’S FEES

 
In the event of any litigation to construe and/or enforce the terms of this
Mineral Agreement, the party prevailing in such action shall be entitled to
recover its reasonable attorney’s fees and costs in addition to any other
damages or relief to which such party may be entitled.



12.  
FACSIMILE SIGNATURES

 
Both parties agree that facsimile signatures by any party will be treated as
original signatures for the purpose of this transaction.



13.  
NOTICES

 
Any and all notices required under this Mineral Agreement shall be in writing
and shall be served upon the respective parties at the addresses shown below or
to such other address as the parties may designate by written notice to the
other.



SELLER:
BUYER:



Russell B. Pace,
Jr.                                                         Future Gas Holdings,
Ltd
2139 Bybee’s Church Road                                           P.O. Box 556,
Main Street
Palmyra,
VA  22963                                                       Charletstown,
Nevis
Director: Roger Knox
 
Any notice to be given under this Mineral Agreement shall be sent by:

a.  
Certified mail, return receipt requested, in which case notice shall be deemed
delivered five (5) business days after deposit, postage prepaid in the United
States Mail; or

b.  
a nationally recognized overnight courier, in which case notice shall be deemed
delivered three (3) business days after deposit with that courier.



14.  
EXECUTION IN COUNTERPARTS; TELEFACSIMILE SIGNATURES

 
This Agreement may be executed in multiple counterparts, each of which shall be
deemed an original but all of which shall constitute one and the same
instrument; and the parties may execute copies sent by telefacsimile, and return
signed copies by telefacsimile.  Copies signed and returned by telefacsimile
shall be deemed and considered executed counterparts, but a party executing a
copy and transmitting same by telefacsimile shall promptly mail or overnight to
the other parties copies bearing the transmitting party’s original signature.



15.  
TIME IS OF THE ESSENCE

Time is of the essence in this Mineral Agreement.


16.  
CONFIDENTIALITY

 
Seller and Buyer shall not disclose any terms or provisions of this Mineral
Agreement to any other persons except to professionals who require such
information in the performance of this Mineral Agreement, and both parties will
treat all information disclosed to it as confidential information and will not
make further disclosure to third parties without the consent of the disclosing
party.





Executed as of this 4th day of February, 2010.




SELLER:                                                                                           BUYER:


Future Gas Holdings, Ltd


___________________                                                               ___________________
Russell B. Pace,
Jr.                                                                        Roger
Knox
Individually                                                                                    
Director




 
 